 Case 3:17-cr-00037-DJH Document 196 Filed 09/04/19 Page 1 of 5 PageID #: 1144




                            UNITED STATES DISTRICT COURT
                                                                                         SEP    n4 ,,ri ,u
                            WESTERN DISTRICT OF KENTUCKY                          U.S. DIST''. ' .. -· 1      1
                                                                                                                  :·,


                                NO.: 3:l 7-CR-00037-DJH                         WEST'N D; .) i. ...... ,: .., .... ,,:


UNITED STATES OF AMERICA                                                     PLAINTIFF


vs



                          POST-TRIAL and NEW TRIAL MOTION


CHEROSCO BREWER                                                              DEFENDANT


                                           ***********

       Now comes the Defendant, Cherosco Brewer, Pro Se, under the umbrella of the U.S.

Constitution and hereby moves this Court, pursuant to the 4th, <;th, and 14th Amendmen,t of the

U.S. Constitution, and Federal Rules of Criminal Procedure Rules 29 ( c)(l), 33(a)(b)(2) and

52(b) in a Motion for Acquittal, New Trial, and Plain Error. The Defendant is in compliance with

Fed. R. Crim. P. 45 (b) (I) (B) and provides the following in support:

       The Defendant was convicted by a jury on January 10, 2019; of 18 U.S.C. § 922 (8) (I)

[count 1]; 18 U.S.C. §841 (a) (I) and (b)(l)(D) [count 2]; 18 U.S.C. § 924 (c) [count 3]; and 18

U.S.C. § 841 (a) (I) and (b) (I) (c) [count 4]

       The facts relied upon during this trial is "clearly erroneous" and blooms violations of the

4th , 6th, and 14th Amendment of the U.S. Constitution. The Defendant asks the court to review the

evidence presented to assess the effects of error so there will not be a miscarriage of justice.
  Case 3:17-cr-00037-DJH Document 196 Filed 09/04/19 Page 2 of 5 PageID #: 1145




        Brewer asserts that he didn't receive assistance of counsel guaranteed by the 6th

Amendment of the Constitution and that his counsels' assistance was ineffective in that he failed

(1) to investigate the probable cause of the stop, and (2) to exclude the inadmissible evidence

before and during trial.

        On November 15, 2015, as viewed in the PSI, Page #53, Brewer was charged by the State

with I) trafficking in controlled substance 2) complicity to convicted felon in possession of a

handgun 3)-enhanced trafficking in marijuana (Felonies) 4) complicity of possession of

 controlled substance (misdemeanor) 5) excessive window tint (traffic infraction) Docket No,: 16-

 CR-8. Subsequently, Brewer was indicted by the Federal Government on March 17, 2017, which

the Government applied itself to an ominous exercise in demolition.

        According to KRS 189.110 (9).A persori who applies sunscreen material in violation of

 this section shall be guilty upon conviction of a Class B Misdemeanor.

        KRS 500.050 (2) states, except otherwise expressly provided the prosecution of an

 offence other than a felony must be commenced within one (1) year after it is committed. KRS

 500.050 (4) states, for purposes of this section, an offense is committed either when every

 element occurs, or if a legislative purpose to prohibit a continuing course of conduce plainly

-, appears, at the time when the course of conduct or the defendant's complicity therein is

 terminated.

         Mr. Brewer was charged by the state with the listed offenses above on November 11,

 2015 and November 12, 2015, which me_ans the prosecution of "excessive window tint" for the

 probable cause of the stop had to be commenced by November 12, 2016.
  Case 3:17-cr-00037-DJH Document 196 Filed 09/04/19 Page 3 of 5 PageID #: 1146




       The Government relied on evidence throughout the course of action that the state

voluntarily dismissed the charges based on unable to locate Mr. Brewer due to Federal Custody

on May 31, 2017, and the U.S. Attorney persuaded the Jury and the Court with this information.

The Defendants' counsel failed to refute and set forth the facts, thus, prejudice Defendant's

defense. Actually, prior to the Defendant coming into Federal custody on April 17, 2017, he was

free on bond and available to handle said charges by the state. However, the probable cause

charge "excessive window tint" was barred in November of 2016 according to KRS 500.050 (2)

(4).

       The State Court prosecution was ultimately dismissed for excessive window tint, which

was the basis for the officers probable cause and any subsequent search and seizure performed

by the police was illegal and, any and all evidence found therein under the law deemed "fruit of
                                                                     /




the poisonous tree" and cannot be used as evidence to prosecute. "A Court of competent

jurisdiction", any subsequent prosecution of the Defendant in this case would clearly violated

Res Judicata Principles in violation of Constitutional Law.

        If the Defendant's counsel would have thoroughly investigated the probable cause and

suppressed the evidence and showed the search and seizure lacked probable cause based upon

the charges being dismissed back in 2016 according to KRS 500.050 (2) (4), the illegally

obtained evidence would have been inadmissible for trial and there wouldn't have been any other

evidence to move forward with and the Defendant would have been acquitted on all charges.

        Mr. Brewer's counsels' conduct so undermined the proper functioning of the adversarial

process that the trial cannot be relied on as having produced a just result. For a reasonable

probability that, but for counsel's unprofessional errors, the ·result of the proceeding would have

been different. Brewer shows this by the counsel's failure to exclude and refute the evidence that
  Case 3:17-cr-00037-DJH Document 196 Filed 09/04/19 Page 4 of 5 PageID #: 1147




was obtained through a search and seizure that lacked warrant, consent, and probable cause,

which ultimately caused the search and seizure to be unlawful and subjected him to an unfair

trial. However, Brewer would have been acquitted on all charges based on insufficient evidence

to sustain a conviction if his counsel wouldn't have made this error. Thus, Brewer's coW1sel's

performance violated the 6th Amendment under the Strickland Ineffective Assistance Standard

Test. Strickland v. Washington, 466 U.S. 668.

       The Defendant'.s 4th, 6th, and 14th Amendment Guaranteed Right under the U.S.

Constitution was violated in this course of action and the Defendant's counsels failure to argue

the violations properly has put the Defendant in grave peril.

        Probable cause is required to justify most government intrusions upon interest protected

by the 4th Amendment. See Ornelas v U.S. 517 690, 695 (1996); a search or seizure unsupported

by probable cause is generally unlawful;. See Carroll v U.S. 267 U.S. 132, 155-156 (1925);
                                                                                    I

evidence seized by state law enforcement officer in violation of United States Constitution may

not be used in a federal prosecution. U.S. v Andres, 775 F.2d 825 (1985); U.S. v Howard 621 F.

· 3d 433,450 (6th Cir.. 2010) trial courts credibility assessments of a Motion to Suppress entitled

to deference; U.S. v Brass, 460 F.3d 830, 838 (~ Cir. 2006) acknowledging that defendant may

seek a new trial on the grounds that his counsel allegedly rendered ineffective assistance; also

cited in U.S. v Munoz, No. 09-535 (~ Cir.2010).
 Case 3:17-cr-00037-DJH Document 196 Filed 09/04/19 Page 5 of 5 PageID #: 1148




       Wherefore, the Defendant seeks relief through Fed. R. Crim. P. 29 (c) (1), 33 (a)(B)(2)

or 52 (b) and based on the foregoing reasons, the Defendant's convictions should be vacated

and/or be granted a new trial.




                                     RESPECTFULLY SUBMITTED,



                                     CHEROSCO L. BREWER, Pro Se
                                     (Inmate #221575)
                                     Grayson County Detention Center
                                     320 Shaw Station Road
                                     Leitchfield, Kentucky 42754


                                 CERTIFICATE OF SERVICE

        This is to certify that a true and exact copy of the foregoing document was hand-
delivered, in open Court, on this the _ _ day of _ _ _ _ _ __, 2019 to:


Hon. Judge Hale
U.S. Federal Court
Western District of Kentucky
700 W. Broadway
Louisville, Kentucky 40202

Assistant U.S. Attorney                              Assistant U.S. Attorney
Corinne E. Keel                                      Erin G. McKenzie
717 W. Broadway                                      717 W. Broadway
Louisville, Kentucky 40202                           Louisville, Kentucky 40202



                                                     CHEROSCO BREWER
